 

Case 1:20-cv-02815-NRB Document 42-1 Filed 07/28/20 Page 1 of 2

CERTIFICATION IN SUPPORT OF AMENDED
SECURITIES CLASS ACTION COMPLAINT

I, Joel Deutsch, hereby certify that the following is true and correct to the best of my
knowledge, information, and belief:

1. On June 8, 2020, I executed my certification that was previously filed in this case. I
understood at that time, and still understand, that my certification is under penalty of
perjury and has the force and effect of being sworn. In an abundance of caution, I am
executing this supplemental certification.

2. Ihave reviewed the amended complaint filed herein (the “Amended Complaint”), and
have authorized the filing of a lead plaintiff motion on my behalf, which was granted on
July 22, 2020.

3. I did not purchase the security at issue in the Amended Complaint at the direction of my
counsel or in order to participate in any private action arising under the Securities Act of
1933 (the “Securities Act”) or the Securities Exchange Act of 1934 (the “Exchange
Act”).

4. Iam willing to serve as a representative party on behalf of the class (the “Class”) as
defined in the Amended Complaint, including providing testimony at deposition and trial,
if necessary.

5. During the Class Period, as defined in the Amended Complaint, I purchased the
unregistered security SNT on ZB.com and Bittrex. Attached as Appendix A is a true and
accurate listing of these transactions. .

6. During the three-year period preceding the date of this Certification, I have not sought to
serve as a representative party on behalf of a class in any private action arising under the
Securities Act or the Exchange Act.

7. Iwill not accept any payment for serving as a representative party on behalf of the Class
beyond my pro rata share of any possible recovery, except for an award, as ordered by the
Court, for reasonable costs and expenses (including lost wages) directly relating to my
representation of the Class.

8. I understand that executing this Certification is not a prerequisite to participation in this
Class Action as a member of the Class.

9. I declare under penalty of perjury that the foregoing is true and correct.

Executed on July 28, 2020.

bol dontich

Joe! deutsch Jul 23, 2070 15-0) EDT)

Joel Deutsch

:

 
Case 1:20-cv-02815-NRB Document 42-1 Filed 07/28/20 Page 2 of 2

Appendix A
Joel Deutsch’s Transactions in SNT on ZB.com and Bittrex

ZB.com

 

Date Market | Type Price Amount | Total

 

 

2020-01-03

 

SNT/USDT

BUY

0.00896964

3903

35.01

 

 

 

 

 

 

Bittrex

 

Date (UTC)

Market

Type

Price

Amount

Total

 

2018-03-02 16:31:16

SNT/BTC

SELL

0.00001372

4762.95488284

0.06518438

 

2018-02-05 17:36:03

SNT/BTC

SELL

0.00002638

4000.00000000

0.10525873

 

2017-12-10 22:38:09

SNT/BTC

BUY

0.00000348

3500.00000000

0.01221045

 

2017-08-17 16:52:04

SNT/BTC

BUY

0.00001451

1962.95488284

0.02855367

 

2017-08-12 11:08:19

SNT/BTC

BUY

0.00001906

1000.00000000

0.01910765

 

2017-08-11 16:03:02

SNT/BTC

BUY

0.00002389

1300.00000000

0.03113462

 

 

2017-07-21 10:00:23

 

SNT/BTC

 

 

BUY

0.00001386

 

1000.00000000

 

0.01389464

 

 

 
